Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of  patent number 11188502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
As required by MPEP § 609(c), Applicant’s submission of the Information Disclosure Statement (IDS) dated 11/03/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by MPEP § 609 c(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(independent claims 1, 11 and 21) “… initializing a connection to an external data source using an external integration to establish the connection to the external data source, the external integration including security and configuration information; 
determining, using the connection to the external data source, a set of shards stored in the external data source; 
determining a set of offsets of each shard of the set of shards; 
generating a query plan indicating a degree of parallelism based at least in part on a size of the set of offsets; and 
based on the set of shards and the set of offsets, performing an operation on the external data source by performing, using the connection to the external data source established via the external integration, a write operation from a query statement on the external data source, the external data source being different than a storage platform associated with the system, and performing the write operation is based on executing a statement.”
As dependent claims 2-10, 12-20 and 22-30 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153